Citation Nr: 0111563	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1964 to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for PTSD.

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

The veteran's disability from PTSD is manifested by insomnia, 
anxiety, depression, hypervigilance, irritability, a 
preference for isolation, intrusive thoughts of traumatic 
experiences, and avoidance of reminders of such experiences, 
without impairment of memory, thought processes, 
concentration, attention, judgment or insight; and without 
evidence of hallucinations or delusional material, near 
continuous panic or speech impairment.


CONCLUSION OF LAW

The veteran's PTSD is no more than 50 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provision of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
referred to as VCAA) require VA to assist the veteran in the 
development of his claim.  The Board is satisfied that VA's 
duty to assist and the notice requirement under VCAA have 
been met and satisfied.  The RO has obtained current 
treatment records and has afforded the veteran a VA 
neuropsychiatric examination.  The veteran has not identified 
sources other than VA treatment or examinations reports which 
support his claim.  It appears from a review of the records 
that all evidence has been obtained from sources identified 
by the veteran's.  The veteran was notified of evidence 
needed to substantiate his claim by the RO's December 1998 
and May 1999 rating decisions, the February 2000 statement of 
the case, and the May 200 supplemental statement of the case.  
It does not appear from the record that the RO was unable to 
obtain any relevant records.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

The veteran had combat service in the Republic of Vietnam 
during the Vietnam Era.  He was awarded the Purple Heart 
medal.  

The veteran was hospitalized in July 1991 with symptoms of 
lethargy and confusion after a suicide attempt by drug 
overdose.  The hospital discharge summary contains a 
diagnosis of PTSD.  Reports of subsequent VA hospitalizations 
also contain diagnoses of PTSD.  In January 1993, his current 
GAF was 60 with a GAF of 50 in the last year.

The veteran was granted entitlement to service connection for 
PTSD in a June 1993 rating decision.  The disability was 
initially rated 10 percent from February 1991, 100 percent 
from July 30, 1991 pursuant to 38 C.F.R. § 4.29, and 30 
percent from September 1, 1991.  Pursuant to a  claim for an 
increased rating received in January 1994, the RO, in a 
September 1994 rating decision, increased the rating to 50 
percent, effective from the date of receipt of the claim.  
The 50 percent rating has been in effect since that time.

The current criteria for the evaluation of PTSD provide that 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The current claim for an increased rating was filed in 
September 1998.  VA outpatient treatment records show 
treatment in November 1997 for complaints of anxiety and 
restlessness.  The veteran was being treated with Valium and 
Trazedone.  A treatment note dated in March 1998 documents 
objective findings of anxiety and depression and a diagnosis 
of PTSD, essentially unchanged.  The veteran's subjective 
complaints in July 1998 included irritability and lack of 
patience.  The reported diagnosis was history of PTSD, doing 
"fairly".  When seen a week later, the veteran reported 
having had a fight with his son.  He had quit a part-time job 
due to inability to tolerate a drug-abusing coworker.  The 
examiner described the veteran as alert, coherent, and 
rational.  His mood was anxious.  He reported having chronic 
suicidal ideation with any real plan.  He was generally 
isolated.  He had no friends and little social life.  He had 
a stormy relationship with his girlfriend.  The examiner 
noted a diagnosis of PTSD with depression, no change from one 
year ago.  

In August 1998, an examiner described the veteran as anxious, 
depressed, tense, and agitated.  He was socially avoidant.  
When the examiner encouraged the veteran to "ventilate" 
about his Vietnam experiences, the veteran became teary and 
resistant.  Treatment notes dated in January 1999 document 
that the veteran was angry about the "red tape" he 
encountered to resolve the problems surrounding his benefits 
check being cashed by a neighbor.  He appeared angry, tense, 
and severely depressed.  He admitted to having suicidal 
ideation.  He was preoccupied by a conflicted relationship 
with a woman friend.  In February, the veteran expressed 
guilt and described nightmares about some of his experiences 
in Vietnam.  Notes dated in March 1999 describe the veteran 
as tense and restless.  He did not have thought disorder or 
confusion.  The noted impression was PTSD with anxiety and 
depression, essentially unchanged.  

The veteran was afforded a VA neuropsychiatric examination in 
May 1999.  His current complaints were of recurrent intrusive 
thoughts, nightmares, and flashback concerning events in 
Vietnam.  He felt guilt and conflict about some of such 
events.  He reported symptoms of increased irritability and 
anger, decreased concentration, insomnia, hypervigilance, 
inability to trust, and feelings of detachment and social 
withdrawal.  He avoided movies with war content.  He admitted 
to episodic depressed mood and passive suicidal ideation.  By 
way of social history, the examiner noted that the veteran 
had been divorced three times.  He also had a remote history 
of suicide attempts.  He had had many jobs after his 
separation from service but had not worked since 1989.  He 
had a remote history of polysubstance abuse.  His hobbies 
included gardening.  On mental status examination, he 
appeared anxious, but was cooperative, with good eye contact.  
His mood was anxious.  His affect was appropriate but 
restricted.  His speech was fluent and goal directed, with 
normal rate, rhythm, volume , and tone.  Thought processes 
and content were normal.  There were no perceptual 
disturbances.  He was alert and well oriented.  Short-term 
memory, concentration, and attention were good.  Left and 
right brain functions were normal.  He demonstrated good 
appreciation of abstractions and similarities.  There was no 
emotional lability.  His impulse control was good during the 
interview.  The pertinent diagnosis was PTSD.  On a scale 
used to measure overall functioning (GAF), the examiner 
assigned a score of 55, indicating moderate symptoms such as 
flattened effect or moderate difficulty in social and 
occupational function, such as having few friends, or 
conflicts with peers or social workers.

The veteran testified in May 2000 that he that he avoided 
sleeping at night when possible.  He felt more comfortable 
sleeping as daylight approached.  He preferred to be 
isolated.  He avoided leaving his house.  He stated that he 
was having treatment about every three weeks.  His symptoms 
included becoming easily frustrated with tasks such as minor 
repairs.  He reported being unemployed since 1989.  He had 
lost many jobs due to his inability to concentrate, remember 
instructions, and take orders from superiors.  The veteran's 
mother described him as very short tempered and full of 
anxiety.  He was hypervigilant and isolated.  He had insomnia 
and nightmares.

In a statement submitted at the time of the veteran's 
hearing, a friend of the veteran reported that the veteran 
easily became angry or hostile.  His sleeping habits were 
"unusual."  At times, he was physically abusive.  He lacked 
patience and concentration.  She wished he could cope better 
with daily events and life as a whole.

In treatment notes submitted by the veteran at the time of 
his hearing, an examiner noted that the veteran' PTSD and 
depression had been exacerbated by family crisis associated 
with his father's illness.

Based on a through review of the entire record, the Board 
finds that the veteran's disability from PTSD has been 
manifested by insomnia, anxiety, depression, hypervigilance, 
a preference for isolation, intrusive thoughts of traumatic 
experiences, and avoidance of reminders of such experiences, 
without impairment of memory, thought processes, 
concentration, attention, judgment or insight; and without 
evidence of hallucinations or delusional material, near 
continuous panic or speech impairment.  More specifically, 
when examined in May 1999, the examiner entered his 
observations and an opinion regarding the degree of 
impairment.  That examiner entered a GAF of 55.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The fact that evidence is not neat does not absolve 
the Board of this duty.  The Court, in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
DSM IV in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.  The GAF represents no more than 
moderate symptoms such as flattened effect or moderate 
difficulty in social and occupational function, such as 
having few friends, or conflicts with peers or social 
workers.

Significantly, the record does not show that the veteran's 
PTSD is manifested by circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking.  He also does not exhibit occupational and 
social impairment with deficiencies in most areas including 
judgment, thinking, or mood; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work-
like setting); inability to establish and maintain effective 
relationships.  Accordingly, the Board finds that his 
disability picture does not more closely approximate the 
criteria for the next higher schedular rating of 70 percent.  
38 C.F.R. § 4.7 (2000).

The veteran is competent to report that his symptoms are 
worse and his testimony is evidence.  However, the most 
probative evidence of the degree of impairment is the 
objective findings, observations and opinions of the medical 
professional.  We conclude that the preponderance of the 
evidence is against the claim and that there is no doubt to 
be resolved.

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

